DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an email confirmation by Mr. David Klein on 3/9/2022
The application has been amended as follows: 
Claims 3, 6-8 are now cancelled.
Claims 1, 2, 4-5 are allowed.
Claim 1, line 11, “said second end face.” Was replaced by - - said second end face; and wherein said first portion of said closure element is formed with outer concave indentations. - - 
This notice of allowance is responsive to applicant’s amendment filed on 12/15/2021.  The amendment and remarks, page 3, filed therein and the examiner’s amendment above which has overcome the rejection of independent claim 1 under 35 U.S.C 102(a)(1) by Ogawa et al.  Therefore, the rejections of the claims have been withdrawn.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a housing comprises a robotic interface which is connected to a portion of a robotic surgery system, and a closure element configured to secure a door to said housing when the door is closed, wherein the closure element has a first portion parallel to a longitudinal axis of the housing, the longitudinal axis extends between first and second end faces of the housing, and the closure element has a second portion that extends transverse to the first portion over the first end face and a third portion that extends transverse to the first portion over the second end face; and wherein said first portion of said closure element is formed with outer concave indentations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771